DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 10-36 are pending.
	The prior art submitted on 2/2/21, 3/5/21, 10/8/21, and 4/14/22 has been considered.
	The dependent of claim 20 need to be corrected as depended on claim 10 in the reply of this Office action.
2. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign
a terminal disclaimer. A terminal disclaimer signed by the assignee must fully
comply with 37 CFR 3.73(b).
Claims 10-11, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-4 of U.S. Patent No. 10850393 (refers as ‘393).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 10-11 in
17/080213 would have been anticipated by the invention defined in claims 1-4 of
(‘393).  Claims 1-4 of (‘393) obviously have all the limitations of claims 10-11 of current application. 
Claims 12-18 are depended on claim 10 rejected as above.
Claim 19, is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 2 of U.S. Patent No. 10850393 (refers as ‘393).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 19 in
17/080213 would have been anticipated by the invention defined in claim 2 of
(‘393).  Claim 2 of (‘393) obviously have all the limitations of claim 19 of current application. 
Claim 20 is rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 3-4 of U.S. Patent No. 10850393 (refers as ‘393).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 20 in
17/080213 would have been anticipated by the invention defined in claims 3-4 of
(‘393).  Claims 3-4 of (‘393) obviously have all the limitations of claim 20 of current application. 
Claims 21-22, 24-25, and 28-29, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10850393 (refers as ‘393).   Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 21-22, 24-25, and 28-29 in 17/080213 would have been anticipated by the invention defined in claim 1 of (‘393).  Claim 1 of (‘393) obviously have all the limitations of claims 21-22, 24-25, and 28-29 of current application. 
Claim 26, is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 5 of U.S. Patent No. 10850393 (refers as ‘393).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 26 in
17/080213 would have been anticipated by the invention defined in claim 5 of
(‘393).  Claim 5 of (‘393) obviously have all the limitations of claim 26 of current application. 
Claims 23 and 27, are depended on claim 21 rejected as above.
Claim 30, is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 7 of U.S. Patent No. 10850393 (refers as ‘393).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 30 in
17/080213 would have been anticipated by the invention defined in claim 7 of
(‘393).  Claim 7 of (‘393) obviously have all the limitations of claim 30 of current application. 
Claims 31 and 36, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10850393 (refers as ‘393).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 31 and 36 in 17/080213 would have been anticipated by the invention defined in claim 2 of (‘393).  Claim 2 of (‘393) obviously have all the limitations of claims 31 and 36 of current application. 
Claims 32-33, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 10850393 (refers as ‘393).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 32-33 in 17/080213 would have been anticipated by the invention defined in claims 2-4 of (‘393).  Claims 2-4 of (‘393) obviously have all the limitations of claims 32-33 of current application. 
Claim 34, is rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 4 of U.S. Patent No. 10850393 (refers as ‘393).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claim 34 in
17/080213 would have been anticipated by the invention defined in claim 4 of
(‘393).  Claim 4 of (‘393) obviously have all the limitations of claim 34 of current application. 
Claim 35 depended on claim 34 rejected as above.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10-20, and 32-36, are rejected under 35 U.S.C. 103 as being unpatentable over Tore Lindstrom et al. (EP 1842631 A1, applicant’s submitted IDS document) in view of Tenney et al. (6944584).
	As per claim 10, Tore Lindstrom et al. disclose an industrial robot comprising: a graphical user interface (GUI) for programming the industrial robot, the GUI comprising a program selection user input means configured to specify operations in a robot program to be executed by the industrial robot (see at least the abstract; [0010-0013], [0020], [0027-0030], and [0032-0033], all para. disclose user input to specify operations in a robot program to be executed by the industrial robot); memory storing robot code comprising workstation code for causing the industrial robot to perform a task at least one of a plurality of workstations (see at least the abstract disclose memory location for storing a set of predefined work-station types; also para. [0010-0013], and [0032-0033]); where the program selection input comprises at least one GUI element for specifying the operations in the robot program by: receiving selection of at least one of the plurality of workstations (see at least [0010-0013]); and receiving an order in which the industrial robot is to visit the at least one of the plurality of workstations (see at least [0015-0017], and [0021-0025]). Tore Lindstrom et al. do not explicitly disclose “tab”.  However, Tore Lindstrom et al. disclose the GUI comprising: user input means for entering and selecting data (see at least [0010], [0027], [0032], [0036], and [0048]).  It would have been obvious to one of ordinary skill in the art, the GUI as disclose in Tore Lindstrom et al., which includes input means for entering and selecting data of allowing the user to input information, implies different tabs of user input. Also, the GUI includes “tabs” is just an engineering design choices.  In addition, a second reference to Tenney et al. disclose a GUI configured to allow setting up of parameters for the robot hardware and the steps to be performed by the robot, or a robot program (see Tenney et al., at least in column 2, lines 18-59; columns 7-8, lines 4-17; and columns 10-11, lines 30-3).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Tore Lindstrom et al. by combining the GUI including “tabs” in order for user input and specifying parameters or selection in robot programming control system.
	As per claim 11, Tore Lindstrom et al. disclose generating the robot program based on the at least one of the plurality of workstations and predefined robot program code (see at least the abstract; para. [0010-0013], and [0039-0044]).
	As per claim 12, Tore Lindstrom et al. disclose the at least one of the plurality workstations represents at least one physical workstation; and wherein the workstation code defines the task to be performed by the industrial robot at the at least one physical workstation (see at least [0013], [0032-0033], and [0039-0044]).
	As per claim 13, Tore Lindstrom et al. disclose the at least one physical workstation comprises at least one of the following: an injection mold machine, a dye casting machine, a scrap station for discarding rejected objects, a device for controlling vision of an object, one or more stations for treating an object, or an output station comprising a conveyer (see at least [0004-0005], and [0013]).
	As per claim 14, Tore Lindstrom et al. disclose the task comprises at least one of the following: picking a molded object from a mold, throwing an object in a waste basket, holding an object during vision control, moving an object in a predefined way in relation to a treatment tool, putting an object in an assembly with other objects, or placing an object on a conveyer (see at least [0004-0005], and [0013]).
	As per claim 15, Tore Lindstrom et al. disclose the robot program is configured to control the industrial robot so that the industrial robot performs the task (see at least [0039-0044], and [0047-0048]).
As per claim 16, Tore Lindstrom et al. disclose the task comprises at least one of the following: picking a molded object from a mold, throwing an object in a waste basket, holding an object during vision control, moving an object in a predefined way in relation to a treatment tool, putting an object in an assembly with other objects, or placing an object on a conveyer (see at least [0004-0005], and [0013]).
As per claim 17, Tore Lindstrom et al. disclose robot code is hidden from a user; and wherein the selection and the order are received in response to the user interacting with the at least one GUI element (see at least [0010-0013], and [0032-0033]).
As per claim 18, Tore Lindstrom et al. disclose the GUI is configured to display information as text and symbols, to provide choices to the user, and to receive commands, data, and selections entered by the user (see at least [0032-0033], and [0047-0048]).
As per claim 19, Tore Lindstrom et al. disclose the industrial robot is configured to receive, and to store in the memory, at least one of program code or the workstation code (see at least [0032-0033], and [0039-0044]).
As per claim 20, Tore Lindstrom et al. disclose the robot code comprises position code that specifies predefined positions of the industrial robot by (1) defining relationships between one or more geometrical features and objects in surroundings of the industrial robot and (ii) by establishing relationships between the one or more geometrical features and first coordinates of a robot-related coordinate system (see at least [0018-0020] disclose generated 3D geometric model for a user to view the workstations and the robot paths in a true relation to each other); and where the program tab comprises at least one GUI element for specifying the operations in the robot program by: receiving selection of at least one of the predefined positions and at least one of the plurality of workstations (see at least [0010-0013]); and receiving an order in which the industrial robot is to visit the at least one of the plurality of workstations (see at least [0015-0017], and [0021-0025]).  In addition, the second reference to Tenney et al. also disclose the robot code comprises position code that specifies predefined positions of the industrial robot by (1) defining relationships between one or more geometrical features and objects in surroundings of the industrial robot and (ii) by establishing relationships between the one or more geometrical features and first coordinates of a robot-related coordinate system (see at least columns 4-5, lines 41-20).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Tore Lindstrom et al. by combining defining relationships between one or more geometrical features and objects in surroundings of the industrial robot and (ii) by establishing relationships between the one or more geometrical features and first coordinates of a robot-related coordinate system for determining robot position.
As per claim 32, Tore Lindstrom et al. disclose an industrial robot comprising: a graphical user interface (GUI) for programming the industrial robot, the GUI comprising a program selection user input configured to specify operations in a robot program to be executed by the industrial robot (see at least the abstract; [0010-0013], [0020], [0027-0030], and [0032-0033], all para. disclose user input to specify operations in a robot program to be executed by the industrial robot); and memory storing robot code comprising position code that specifies predefined positions of the industrial robot by (1) defining relationships between one or more geometrical features and objects in surroundings of the industrial robot and (ii) by establishing relationships between the one or more geometrical features and first coordinates of a robot-related coordinate system (see at least [0018-0020] disclose generated 3D geometric model for a user to view the workstations and the robot paths in a true relation to each other); where the program tab comprises at least one GUI element for specifying the operations in the robot program by: receiving selection of at least one of the predefined positions (see at least [0010-0013]); and receiving an order in which the industrial robot is to assume the at least one of the predefined positions(see at least [0015-0017], and [0021-0025]).  In addition, the second reference to Tenney et al. also disclose the robot code comprises position code that specifies predefined positions of the industrial robot by (1) defining relationships between one or more geometrical features and objects in surroundings of the industrial robot and (ii) by establishing relationships between the one or more geometrical features and first coordinates of a robot-related coordinate system (see at least columns 4-5, lines 41-20).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Tore Lindstrom et al. by combining defining relationships between one or more geometrical features and objects in surroundings of the industrial robot and (ii) by establishing relationships between the one or more geometrical features and first coordinates of a robot-related coordinate system for determining robot position.
In addition, in claim 32, Tore Lindstrom et al. do not explicitly disclose “tab”.  However, Tore Lindstrom et al. disclose the GUI comprising: user input means for entering and selecting data (see at least [0010], [0027], [0032], [0036], and [0048]).  It would have been obvious to one of ordinary skill in the art, the GUI as disclose in Tore Lindstrom et al., which includes input means for entering and selecting data of allowing the user to input information, implies different tabs of user input. Also, the GUI includes “tabs” is just an engineering design choices.  In addition, the second reference to Tenney et al. disclose a GUI configured to allow setting up of parameters for the robot hardware and the steps to be performed by the robot, or a robot program (see Tenney et al., at least in column 2, lines 18-59; columns 7-8, lines 4-17; and columns 10-11, lines 30-3).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Tore Lindstrom et al. by combining the GUI including “tabs” in order for user input and specifying parameters or selection in robot programming control system.
As per claim 33, Tore Lindstrom et al. disclose generating the robot program based on the at least one of the predefined positions and predefined robot program code (see at least the abstract; para. [0010-0013], and [0039-0044]).
As per claim 34, Tore Lindstrom et al. disclose robot code is hidden from a user; and wherein the selection and the order are received in response to the user interacting with the at least one GUI element (see at least [0010-0013], and [0032-0033]).
As per claim 35, Tore Lindstrom et al. disclose the GUI is configured to display information as text and symbols, to provide choices to the user, and to receive commands, data, and selections entered by the user (see at least [0032-0033], and [0047-0048]).
As per claim 36, Tore Lindstrom et al. disclose the industrial robot is configured to receive, and to store in the memory, at least one of the predefined positions or the program code (see at least [0032-0033], and [0039-0044]).
5.	Claims 21-31, are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Huttelmaier et al. (US 2012/0110489 A1), in view of 
Chandhoke et al. (US 2002/0191023 A1), and Hickman et al. (8307061).
	As per claim 21, Huttelmaier et al. disclose an industrial robot comprising: a graphical user interface (GUI) for programming the industrial robot and for installing software on the industrial robot (see at least the abstract; [0002-0003] [0016-0024], all para. disclose a method of programming a machine automation
environment, which can include a robot device and related hardware. A GUI for
the robot is provided on the configuration system, which provides the ability to add
GUI components for new devices and new device features without requiring
modification to the primary software application through use of a secondary
software application), the GUI comprising: integrated graphical view include a
dialog box, a drop down selection menu, radio button selection choices, an input
field, a visual diagram, a list of option, or other means of allowing the user to input
information regarding the configuration or operation of device (see at least [0019-
0024], [0027-0028]), configuration system enable the user to view a graphical
representation or specifying of an operational parameter of hardware (a motor)(see
at least [0045]), and software application being configured for specifying operations to be performed by the hardware (see at least [0017-0018], and [0027], all para. disclose configuration system uses primary software and secondary software application to interface with a user of configuration system and generate control instructions for old and new devices), and memory storing an extensible operating system configured to allow installation of the software on the industrial robot, the software being based on a dedicated file format, and the software being configured to add at least one GUI element to at least one of the installation tab or the program tab (see at least [0016-0021]).
 Huttelmaier et al. do not explicitly disclose “tab”.  However, Huttelmaier et al. disclose the GUI comprising: integrated graphical view include a dialog box, a drop down selection menu, radio button selection choices, an input field, a visual diagram, a list of option, or other means of allowing the user to input information regarding the configuration or operation of device (as cited as above).  It would have been obvious to one of ordinary skill in the art, the GUI as disclose in Huttelmaier et al., which includes a dialog box, a radio button selection choices, an input field, or other means of allowing the user to input information, implies different tabs of user input. Also, the GUI includes two different “tabs” is just an engineering design choices. In addition, a second reference to Chandhoke et al. disclose a graphical user interface of programing an industrial robot includes different buttons and tabs (see at least [0008-0010], [0116-0124], and [0126-0134]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Huttelmaier et al. by combining the GUI including different “tabs” in order for user input and specifying parameters or selection in robot programming control system.
Continuing in claim 21, Huttelmaier et al. disclose installing the secondary software
application on the controller associated with the industrial robot, the software
being based on a dedicated file format and adding a GUI element to at least one of
the program; wherein the secondary software and the GUI element enable
installation of the hardware on the industrial robot elements (see at least the
abstract; [0002-0003], and [0016-0024], all para. disclose a method of
programming a machine automation environment, which can include a robot device and related hardware.  A GUI for the robot is provided on the configuration
system, which provides the ability to add GUI components for new devices and
new device features without requiring modification to the primary software
application through use of a secondary software application).
In claim 21, Huttelmaier et al. do not explicitly disclose “third party software”.
However, Chandhoke et al. disclose a method of programming an industrial robot with third-party hardware and software components (see at least [0170] disclose third party plug-ins, driver plug-ins, and robot models). This is achieved by means of a motion control prototyping environment which includes a GUI with graphical elements such as drop down menus, buttons corresponding to different types of motion, tabs etc. (see at least [0008-0010], [0116-0124], [0158-0160]).  The
driver plug-ins may be based on a registration scheme that allows the plug-ins to
be loaded at runtime (see at least [0170]), the sequence may include one or more machine vision operations (see at least [0065]), [0104-0105], [0188], and [0191]). When a new hardware component and its corresponding software plug-ins are installed (see at least [0065], a camera 132 and associated image acquisition card 134), the environment GUI thus loads the plug-ins at runtime (see at least [(0170]), and the GUI includes the graphic elements (see at least [0116-0124] disclose plurality of buttons, tabs, icons, etc.) to allow the configuration and programming of the related operations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Huttelmaier et al. by combining third party software for user interact select desired sequence of operation for a robot control system.
Furthermore, to modify for the teach of Huttelmaier et al., another reference to
Hickman et al. also disclose a method of programming a robot which includes a
GUI (see at least column 6, lines 27-36; and columns 7-8, lines 37-61). A third-party provides software instruction on a server and GUI allows user selectable options (see at least columns 11-12, lines 65-41; and column 13, lines 1-39; and column 19, lines 15-62). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Huttelmaier et al. by combining third party software for user interact select desired sequence of
operation for a robot control system.
	As per claim 22, Chandhoke et al. disclose the at least one GUI element added to the installation tab is for specifying parameters for third-party hardware connected to the industrial robot (see at least [0101-0105]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Huttelmaier et al. by combining third party hardware for adding operation for a robot control system.
	As per claim 23, Huttelmaier et al. disclose the at least one GUI element added to the installation tab is for holding information about connecting third-party hardware to the industrial robot (see at least [0034] disclose the user often do not have access to the source code).
	As per claim 24, Chandhoke et al. disclose the at least one GUI element added to the programming tab is for specifying operations to be performed by third-party hardware connected to the industrial robot (see at least [0084-0100]  disclose various types of machine vision or image analysis operations).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Huttelmaier et al. by combining third party hardware for adding operation for a robot control system.
	As per claim 25, Huttelmaier et al. disclose the at least one GUI element added to the programming tab is for enabling configuration of new hardware connected to the industrial robot (see at least [0030-0033]).
	As per claim 26, Huttelmaier et al. disclose the extensible operating system supports one or more of third-party daemons, servers, or other programs to be installed on the industrial robot to extend functionality of the industrial robot through added GUI elements (see at least [0030-0033], and [0035-0038]).
	As per claim 27, Chandhoke et al. disclose third party hardware comprising an interface to industrial equipment; wherein the GUI comprises a GUI element in the installation tab to hold information about connecting the robot to the industrial equipment (see at least [0170] disclose third-party plug in); and wherein the GUI comprises a GUI element in the programming tab to trigger events or functions of the industrial equipment (see at least [0171-0180] disclose wafer defect trigger operation).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Huttelmaier et al. by combining third party hardware for connecting the robot to the industrial equipment.
	As per claim 28, Huttelmaier et al. do not explicitly disclose electro-mechanical gripper.  However, Hickman et al. disclose an electro-mechanical gripper; wherein the GUI comprises a GUI element in the programming tab to enable configuration of one or more physical parameters of the electro-mechanical gripper; and wherein the GUI comprises a GUI element in the programming tab to enable programming tasks to be performed by the electro-mechanical gripper and the industrial robot (see at least columns 3-4, lines 45-49, disclose a robot that has electromechanical capabilities; and column 6, lines 27-35 disclose GUI).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Huttelmaier et al. by combining an electro-mechanical gripper for performing tasks function.
As per claims 29-30, Huttelmaier et al. do not explicitly disclose how a power supply interface and a communication interface for the electro-mechanical gripper, and how the vision system should be connected to the industrial robot.  However, Hickman et al. disclose the GUI comprises a GUI element in the installation tab to present, visually, how a power supply interface and a communication interface for the electro-mechanical gripper should be connected to the industrial robot, and a vision system; wherein the GUI comprises a GUI element in the installation tab to present. visually. how the vision system should be connected to the industrial robot, how camera coordinates of a camera in the vision system relate to robot-related coordinates, and what part to identify using the vision system (see at least column 8, lines 8-35; and columns 19-20, lines 50-67 disclose instruction how the robot can be attached to a mountable device 210).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Huttelmaier et al. by combining how a power supply interface and a communication interface for the electro-mechanical gripper, and how the vision system should be connected to the industrial robot for establishing communication interface for the electro-mechanical gripper robot system.
As per claim 31, Chandhoke et al. disclose the GUI comprises a GUI element in the programming tab to enable programming the industrial robot to move the part identified by the vision system; and where the memory stores a program configured to perform, automatically, mathematical transformation from vision system coordinates to robot-related coordinates (see at least [0155-0157], and [0171-0178]).
				



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Zimmermann et al. (US 2016/0052128 A1)
	. Payton et al. (US 2015/0336268 A1)
	. Hietmann et al. (US 2015/0217445 A1)
	. Sekiyama et al. (US 2014/0277737 A1)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664